                  Case 3:19-cv-07730-JCS Document 1 Filed 11/24/19 Page 1 of 6




 1   Erika A. Heath – State Bar No. 304683
     ERIKA HEATH, ATTORNEY AT LAW
 2
     369 Pine Street, Suite 410
 3   San Francisco, CA 94104
     Telephone: (415) 426-7850
 4
     erika@heathlegal.com
 5
 6   Attorneys for Plaintiff

 7
                                   UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9
10    ANTWAN LOVE,                                Case No. 3:19-cv-7730

11                  Plaintiff,                    COMPLAINT FOR VIOLATIONS OF
                                                  FAIR CREDIT REPORTING ACT
12      v.
13    CHECKR, INC.                                DEMAND FOR JURY TRIAL
14
                    Defendant.
15
16
17                                      INTRODUCTION
18           1.      This is an action for damages brought by an individual consumer
19   against Defendant Checkr, Inc. (hereafter “Checkr”), for violations of the Fair Credit
20   Reporting Act (hereafter the “FCRA”), 15 U.S.C. §§ 1681 et seq., as amended.
21                                 JURISDICTION AND VENUE
22           2.      Jurisdiction of this court arises under 15 U.S.C. § 1681p and 28 U.S.C.
23   § 1331.
24           3.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).
25   Pursuant to L.R. 3-2(c)-(d), this case should be assigned to the San Francisco
26   Division of this Court because a substantial part of the events or omissions which
27   gave rise to the lawsuit occurred in San Francisco County.
28
                Case 3:19-cv-07730-JCS Document 1 Filed 11/24/19 Page 2 of 6



 1                                          PARTIES
 2         4.      Plaintiff Antwan Love is an adult individual residing in Clinton, IA.
 3         5.      Defendant Checkr is a business entity that regularly conducts business
 4   in the Northern District of California, and which has its headquarters and a principal
 5   place of business located at 2505 Mariposa Street, San Francisco, CA 94110.
 6                               FACTUAL ALLEGATIONS
 7         6.      Plaintiff has been employed as a driver with Uber Technologies, Inc.
 8   (“Uber”) since at least August 2018.
 9         7.      As part of Uber’s routine review of its drivers, requested a consumer
10   report from Checkr, and Checkr sold to Uber a consumer report concerning the
11   Plaintiff on or around July 2019.
12         8.      Uber contracts with Checkr to supply “consumer reports” as defined by
13   15 U.S.C. § 1681a(d) for employment purposes.
14         9.      The consumer report supplied by Checkr contained at least one item of
15   information which was a matter of public record and of the type of information that
16   was likely to have an adverse effect upon Plaintiff’s ability to obtain employment
17   generally, and specifically with Uber.
18         10.     Defendant Checkr has been reporting, and did here report, derogatory
19   and inaccurate statements and information relating to Plaintiff to third parties
20   (“inaccurate information”).
21         11.     The inaccurate information includes, but is not limited to, a record of a
22   conviction with an incorrect disposition date. This record appears on the consumer
23   report Checkr sold about Plaintiff to Uber as having a disposition date of November
24   13, 2011.
25         12.     In fact, the correct disposition date is a full ten (10) years prior to the
26   date reported by Checkr.
27
28
                                            2
                                        COMPLAINT
                                   DEMAND FOR JURY TRIAL
              Case 3:19-cv-07730-JCS Document 1 Filed 11/24/19 Page 3 of 6



 1         13.    The inaccurate information grossly disparages the Plaintiff and portrays
 2   him as recently committing crimes, which he has not. There is perhaps no greater
 3   error that a consumer reporting agency can make.
 4         14.    A simple review of the public records would have revealed the
 5   inaccuracy; however, Defendant Checkr failed to conduct such a review, and sold
 6   Plaintiff’s employer a consumer report that contained the inaccurate information.
 7         15.    Plaintiff was subsequently terminated from his employment with Uber,
 8   was suspended from his ability to continue to drive for Uber, and Plaintiff was
 9   informed by Uber that the basis for this denial and suspension was the inclusion of
10   the inaccurate criminal information on Plaintiff’s Checkr consumer report, that the
11   inaccurate information was a substantial factor for the denial and suspension.
12         16.     Here, Uber used the Checkr report in its determination about Plaintiff’s
13   eligibility for employment and on or around July 12, 2019, Uber deemed that the
14   Plaintiff was ineligible for employment, and terminated his employment due to the
15   inaccurate information contained in the Checkr report.
16         17.    As of result of Defendant’s conduct, Plaintiff has suffered actual
17   damages in the form of lost employment opportunities, delayed employment
18   opportunities, harm to reputation, and emotional distress, including humiliation and
19   embarrassment.
20         18.    At all times pertinent hereto, Defendant was acting by and through its
21   agents, servants and/or employees who were acting within the course and scope of
22   their agency or employment, and under the direct supervision and control of the
23   Defendant herein.
24         19.    At all times pertinent hereto, the conduct of the Defendant, as well as
25   that of its agents, servants and/or employees, was intentional, willful, reckless, and
26   in grossly negligent disregard for federal law and the rights of the Plaintiff herein.
27
28
                                           3
                                       COMPLAINT
                                  DEMAND FOR JURY TRIAL
                Case 3:19-cv-07730-JCS Document 1 Filed 11/24/19 Page 4 of 6



 1                                       COUNT ONE
 2                                 VIOLATIONS OF THE FCRA
 3         20.     Plaintiff incorporates the foregoing paragraphs as though the same were
 4   set forth at length herein.
 5         21.     At all times pertinent hereto, Defendant Checkr is a “person” and a
 6   “consumer reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b)
 7   and (f).
 8         22.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is
 9   defined by 15 U.S.C. § 1681a(c).
10         23.     At all times pertinent hereto, the above-mentioned credit reports were
11   “consumer reports” as that term is defined by 15 U.S.C. § 1681a(d).
12         24.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is
13   liable to the Plaintiff for willfully and negligently failing to comply with the
14   requirements imposed on a consumer reporting agency of information pursuant to
15   15 U.S.C. § 1681e(b).
16         25.     The conduct of Defendant was a direct and proximate cause, as well as
17   a substantial factor, in bringing about the serious injuries, actual damages and harm
18   to the Plaintiff that are outlined more fully above and, as a result, Defendant is liable
19   to the Plaintiff for the full amount of statutory, actual and punitive damages, along
20   with the attorney’s fees and the costs of litigation, as well as such further relief, as
21   may be permitted by law.
22                                  PRAYER FOR RELIEF
23         WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages
24   against the Defendant, based on the following requested relief:
25                 (a)   Actual damages;
26                 (b)   Statutory damages;
27                 (c)   Punitive damages;
28
                                            4
                                        COMPLAINT
                                   DEMAND FOR JURY TRIAL
            Case 3:19-cv-07730-JCS Document 1 Filed 11/24/19 Page 5 of 6



 1              (d)   Costs and reasonable attorney's fees; and
 2              (e)   Such other and further relief as may be necessary, just and
 3                    proper.
 4
 5   Dated: November 22, 2019                  Respectfully Submitted,
 6
 7                                       BY: _/s/ Erika Heath______________
                                             ERIKA A. HEATH, ESQ.
 8                                           Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         5
                                     COMPLAINT
                                DEMAND FOR JURY TRIAL
           Case 3:19-cv-07730-JCS Document 1 Filed 11/24/19 Page 6 of 6



 1                              JURY TRIAL DEMAND
 2
         Plaintiff demands trial by jury on all issues.
 3
 4
 5   Dated: November 22, 2019                  Respectfully submitted,
 6
                                               BY: _/s/ Erika Heath____________
 7
                                                   ERIKA A. HEATH, ESQ.
 8                                                 Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         6
                                     COMPLAINT
                                DEMAND FOR JURY TRIAL
